Name: Council Regulation (EEC) No 822/85 of 27 March 1985 extending the 1984/85 marketing year for beef and veal
 Type: Regulation
 Subject Matter: animal product;  prices;  marketing
 Date Published: nan

 30 . 3 . 85 Official Journal of the European Communities No L 91 /3 COUNCIL REGULATION (EEC) No 822/85 of 27 March 1985 extending the 1984/85 marketing year for beef and veal THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the 1979 Act of Accession, and in particular Article 4 thereof, Having regard to the proposal from the Commission, Whereas it has become necessary to reconsider all the matters bearing on the fixing of prices for the coming year, which will involve delay in the fixing of these prices ; whereas it is accordingly necessary to extend the 1984/85 marketing year for beef and veal until 14 April 1985, HAS ADOPTED THIS REGULATION : Article 1 The 1984/85 marketing year for beef and veal shall end on 14 April 1985 and the 1985/86 marketing year shall commence on 15 April 1985. Article 2 This Regulation shall enter into force on 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 March 1985. For the Council The President F. M. PANDOLFI (') OJ No L 148 , 28 . 6 . 1968 , p. 26 .